NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued June 15, 2011
                                   Decided July 11, 2011

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 10-2884                                        Appeal from the
                                                   United States District Court for the
UNITED STATES OF AMERICA,                          Northern District of Illinois,
     Plaintiff-Appellee,                           Eastern Division.

       v.                                          No. 09 CR 30

BRYAN CAMPBELL,                                    Matthew F. Kennelly,
    Defendant-Appellant.                           Judge.

                                        ORDER

       Bryan Campbell brokered a meeting between a crack dealer and a potential
customer. His stint as a middleman landed him a conviction for conspiracy to distribute a
controlled substance. On appeal Campbell argues that the district court should have
postponed his sentencing until the Fair Sentencing Act went into effect. We disagree; the
court did not have the authority to postpone Campbell’s sentencing to allow him to take
advantage of a change in the law regarding sentences in crack cases. Campbell also
contends that the district court ought to have sentenced him below his guidelines range
using the powder-cocaine guidelines, as the court had done with his codefendant, the crack
dealer. On this issue we conclude that the court did not sufficiently explain its refusal to
use the same approach in sentencing Campbell, so we vacate Campbell’s sentence and
remand for additional explanation.